DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of with species election of claims 1, 6, 20-23, 45, 59, 84, 139, 161, and 198-199 with SEQ D NO:25 and chr16:11255237-11255256 for SOCS1 and SEQ ID NO:400 for ZC3H12A in the reply filed on November 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1, 6, 10, 16-24, 45, 59, 84, 139, 161, 177, 187, 198-199, 211, 225, 227, and 241 are currently pending in the instant application. Upon further consideration, group IV drawn to a polynucleotide comprising siRNAs targeting SOCS1 and ZC3H12A as recited in claims 177 and 241 is hereby rejoined. Hence, claims 16-19, 24, 187, 211, 225, and 227 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1, 6, 10, 20-23, 45, 59, 84, 139, 161, 177, 198-199, and 241 are under examination on the merits in the instant case.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2022 has been considered by the examiner, except WO 2018/120998 A1 whose English language title is “METHOD AND SYSTEM FOR INTERACTION BETWEEN SET TOP BOX AND SERVER”, which has no relevance to the field of the claimed invention in the instant case. If applicant wishes the examiner to consider the ‘998 WO document, applicant is required to provide a brief summary of relevance. In addition, note that non-English references such as WO 93/19191 A1 are considered only insofar as the English language disclosure such as title and abstract.

Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-21 are indefinite for being “incomplete in themselves”.  It is noted that the “Tables 3 and 4” and “Tables 7 and 8” recited in the instant claims are merely populated exclusively by SOCS1 (and Socs1) and ZC3H12A (and Zc3h12a) genome coordinates and there is no reason, other than inconvenience, that the genome coordinates cannot be recited in the claims. See MPEP 2173.05(s): “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” (emphasis added).
Claims 22-23 recite that “a target DNA sequence selected from the group consisting of” SEQ ID Nos: 7-151, SEQ ID Nos:208-230, SEQ ID Nos: 376-812, or SEQ ID Nos: 376-575. It is noted that the recited SEQ ID Nos in claims 22-23 are disclosed as “gRNA sequences”. See the title of Tables 12-13 and 16-17. As such, it is unclear whether the recited SEQ ID Nos are the “target DNA” sequences or “gRNA sequences”. 
In addition, it is noted that the recited SEQ ID Nos are described as “DNA”. See for instance applicant’s elected SEQ ID NO:25 as disclosed in the sequence listing. 

    PNG
    media_image1.png
    112
    166
    media_image1.png
    Greyscale

Hence, if the recited SEQ ID Nos are meant to represent “gRNA” molecules claimed in claims 22-23, the claims recite structurally conflicting limitations (DNA vs. RNA) regarding the gRNA molecules, thereby rendering the claims indefinite. 
Solely for compact prosecution purpose, the SEQ ID Nos recited in the instant claims will be interpreted as “RNA” sequences for gRNA molecules. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, 45, 59, 84, 139, 161, 177, 198-199, and 241 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2006/112869 A2, applicant’s citation) in view of Akira et al. (EP 2402031 A1, applicant’s citation) and Graham et al. (Genome Biology, 2015, 16:260, applicant’s citation).
Chen teaches making a composition comprising an siRNA targeting SOCS1 and further comprising an inducer of cytokine IL-6. 

    PNG
    media_image2.png
    125
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    30
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    716
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    62
    722
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    65
    731
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    161
    720
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    64
    707
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    63
    704
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    59
    686
    media_image10.png
    Greyscale

Chen demonstrates that SOCS1 siRNA increases the expression level of IL-6 and reports “enhanced production of various cytokines such as TNF-a, IL-6, and IL-12 by SOCS1-silenced DCs in response to LPS.” See page 99; Figures 4B and 13C. 
Chen does not teach that the “silenced” immune cell comprising an inhibitor of SOCS1 further comprises an inhibitor of ZC3H12A. Chen also does not teach that the inhibitors of SOCS1 and ZC3H12A are gRNA molecules.
Akira teaches producing an activated immune cell comprising a ZC3H12A gene inhibitor, which is “a nucleic acid such as siRNA”, wherein ZC3H12A “has intrinsic ribonuclease activity responsible for the decay of IL-6 mRNA” thus lack of ZC3H12A increases the expression level of IL-6, wherein the immune cell lacking ZC3H12A is useful for “activating acquired immunity as well as natural immunity.” See the entire reference including paragraphs 0010-0011, 0016, and 0125; Figures 16a-16b. See also claims 6-7 copied below.

    PNG
    media_image11.png
    95
    754
    media_image11.png
    Greyscale

Akira discloses that the “base sequence of the Zc13h12a is registered under Accession No. NM_025079 in NCBI.” See paragraph 0015.
It is noted that NM_025079 in NCBI is identified as the human ZC3H12A sequence. 
Graham teaches that type II CRISPR-Cas9 systems provide “genetic perturbations” by functional knockout (KO) of target genes, wherein the KO systems comprise a Cas9 protein a single guide RNA (sgRNA), which specifically targets a target DNA complementary to a 20-base sequence that precedes the “NGG” protospacer adjacent motif (PAM) for S. pyogenes-derived Cas9 (SpCas9), wherein N is any nucleobase. See pages 1-2; Figures 1-2.
	Graham teaches that “CRISPR-Cas9 technology has emerged as a dominant technology for genetic perturbations” and that the technology “holds tremendous advantages with respect to ease of use, efficacy, specificity and versatility.” (emphasis added). See pages 17-18.
	Graham teaches that there are “various tools now available to assist with sgRNA selection based on on-target activity considerations (Table 1)”, wherein the design tools “first apply the most basic criterion for high on-target activity by identifying all PAM sites”, which are “NGG” for SpCas9 (emphasis added). See page 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make a combination composition and an immune cell comprising both of Chen’s siRNA targeting SOCS1 and Akira’s siRNA targeting ZC3H12A. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a composition/immune cell that provides a greater level of IL-6 production for enhanced immunopotency for inducing immunity, because each of Chen’s SOCS1-targeting siRNA and Akira’s ZC3H12A-targeting siRNA was taught to provide immune responses comprising induced IL-6 production thus combining the two siRNA molecules that both induce IL-6 production would have been deemed to provide a greater or additive effect of IL-6 production useful for inducing immunity. 
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
	It would also have been obvious to one of ordinary skill in the art before the effective filing date to replace the siRNA molecules of Chen and Akira with gRNA molecules, because the CRISPR-Cas9 technology/system was deemed “a dominant technology for genetic perturbations” with “tremendous advantages” of “each of use, efficacy, specificity and versatility” as reported by Graham, thereby providing a motivation as well as a reasonable expectation of success in making a composition/immune cell comprising a SOCS1-targeting gRNA and a ZC3H12A-targeting gRNA.
	Accordingly, claims 1, 6, 10, 45, 59, 84, 139, 161, 177, 198-199, and 241 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. (WO 2006/112869 A2, applicant’s citation), Akira et al. (EP 2402031 A1, applicant’s citation), and Graham et al. (Genome Biology, 2015, 16:260, applicant’s citation) as applied to claim 10 above, and further in view of Herman et al. (US 7,348,139 B1) and NCBI Reference Sequence: NM_025079.1 (National Center for Biotechnology Information, 2006). 
The teachings of each of Chen, Akira, and Graham as well as the obviousness of claim 10, from which claims 20-23 depend, are explained above, which is fully incorporated by reference herein thus will not be repeated.
The combination of Chen, Akira, and Graham does not teach gRNA sequences of SOCS1 and ZC3H12A claimed in the instant case. However, SpCas9-specific 20-mer gRNA sequence selection methodology was known and “various tools” that “assist with sgRNA selection” available in the prior art were known to incorporate the selection methodology of first identifying a 20-mer preceded by the NGG PAM site within a desired target sequence as disclosed by Graham.
Before the effective filing date, the nucleotide sequence of human SOCS1 was available in the art as disclosed by Herman’s SEQ ID NO:1 that is 1,094 nucleotides in length, and the nucleotide sequence of human ZC3H12A was available in the art as “Accession No. NM_025079 in NCBI” as disclosed by Akira (see paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to identify a 20-mer-NGG sequence motif within Herman’s SEQ ID NO:1 and “Accession No. NM_025079 in NCBI” with a reasonable expectation of success as exemplified below.
Regarding the identification/selection of a 20-mer-NGG motif within human SOCS1, see the following portion of Herman’s SEQ ID NO:1 copied below, wherein the NGG (GGG) PAM site is boxed and the 20-mer preceding the PAM site is underlined.

    PNG
    media_image12.png
    209
    709
    media_image12.png
    Greyscale

	It is noted that that the above underlined 20-mer is 100% identical to SEQ ID NO:25 claimed in the instant case. 
Regarding the identification/selection of a 20-mer-NGG motif within human ZC3H12A, see the following portion of “Accession No. NM_025079 in NCBI” as copied below, wherein the NGG (CGG) PAM site is boxed and the 20-mer preceding the PAM site is underlined.

    PNG
    media_image13.png
    338
    716
    media_image13.png
    Greyscale

	It is noted that the above underlined 20-mer is 100% identical to SEQ ID NO:216 claimed in the instant case.
	As exemplified above, one of ordinary skill in the art simply utilizing “the most basic criterion” of 20-mer gRNA sequences as reported by Graham would have had a reasonable expectation of success in identifying SEQ ID NO:25 as the sequence of SOCS1-targeting gRNA molecule and SEQ ID NO:216 as the sequence of ZC3H12A-targeting gRNA molecule either manually or automatically using “various tools now available to assist with sgRNA selection”, all of which utilize “the most basic criterion” by identifying a finite number of NGG PAM sites within a target sequence as taught by Graham. Since the gRNA sequences rendered obvious in the instant rejection are 100% identical to those claimed in the instant case, it necessarily follows that the gRNA sequences would be inherently complementary to “a nucleic acid sequence defined by any one of the set of genome coordinates” as claimed in claims 20-21, absent objective evidence to the contrary.
	Accordingly, claims 20-23 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 10, 20-23, 45, 59, 84, 139, 161, and 198-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 11,332,713 B2 in view of Chen et al. (WO 2006/112869 A2, applicant’s citation), Akira et al. (EP 2402031 A1, applicant’s citation), Graham et al. (Genome Biology, 2015, 16:260, applicant’s citation), and NCBI Reference Sequence: NM_025079.1 (National Center for Biotechnology Information, 2006). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘713 patent claims drawn to a human immune effector cell comprising a gRNA targeting SOCS1. As an initial matter, it is noted that SEQ ID NO:1106 claimed in the ‘713 patent claims is 100% identical to SEQ ID NO:25 claimed in the instant case. It would have been obvious to further incorporate a gRNA of SEQ ID NO:216 targeting ZC3H12A in order to make an immune cell/composition that provides a greater level of IL-6-mediated immune responses, thereby arriving at the instantly claimed combination cell/composition, because inhibition of each of SOCS1 and ZC3H12A was known to induce IL-6 production useful for enhancing immunity, and because target sequence-specific gRNA identification/selection methodology was known and utilized in the prior art, wherein the nucleotide sequence of ZC3H12A was available as evidenced by the teachings of Chen, Akira, Graham, and NCBI database as explained in the §103 rejections above, which are fully incorporated by reference herein. 

Claims 1, 6, 10, 20-23, 45, 59, 84, 139, 161, and 198 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,421,228 in view of Chen et al. (WO 2006/112869 A2, applicant’s citation), Akira et al. (EP 2402031 A1, applicant’s citation), Graham et al. (Genome Biology, 2015, 16:260, applicant’s citation), and Herman et al. (US 7,348,139 B1)
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘228 patent claims drawn to a human TIL comprising a gRNA targeting ZC3H12A. As an initial matter, it is noted that SEQ ID NO:1089 claimed in the ‘228 patent claims is 100% identical to SEQ ID NO:400 claimed in the instant case. It would have been obvious to further incorporate a gRNA of SEQ ID NO:25 targeting SOCS1 in order to make an immune cell/composition that provides a greater level of IL-6-mediated immune responses, thereby arriving at the instantly claimed combination cell/composition, because inhibition of each of SOCS1 and ZC3H12A was known to induce IL-6 production useful for enhancing immunity, and because target sequence-specific gRNA identification/selection methodology was known and utilized in the prior art, wherein the nucleotide sequence of SOCS1 was available as evidenced by the teachings of Chen, Akira, Graham, and Herman as explained in the §103 rejections above, which are fully incorporated by reference herein. 

Claims 1, 6, 10, 20-23, 45, 59, 84, 139, 161, and 198-199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 289-299 and 307-308 of copending U.S. Application No. 17/707,725 in view of Chen et al. (WO 2006/112869 A2, applicant’s citation), Akira et al. (EP 2402031 A1, applicant’s citation), Graham et al. (Genome Biology, 2015, 16:260, applicant’s citation), Herman et al. (US 7,348,139 B1), and NCBI Reference Sequence: NM_025079.1 (National Center for Biotechnology Information, 2006). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘725 claims drawn to a human TIL comprising a gRNA targeting SOCS1. It would have been obvious to further incorporate a gRNA targeting ZC3H12A in order to make a TIL that provides a greater level of IL-6-mediated immune responses, thereby arriving at the instantly claimed combination cell/composition, because inhibition of each of SOCS1 and ZC3H12A was known to induce IL-6 production useful for enhancing immunity, and because target sequence-specific gRNA identification/selection methodology was known and utilized in the prior art, as evidenced by the teachings of Chen, Akira, Graham, Herman, and NCBI database, wherein the combination also renders the gRNA sequences claimed in the instant case obvious as explained in the §103 rejections above, which are fully incorporated by reference herein.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635